UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: x Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to § 240.14a-11(c) or § 240.14a-12 PEREGRINE PHARMACEUTICALS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee previously paid by written preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: September 7, 2011 Dear Stockholder: You are cordially invited to attend our annual meeting of stockholders on Thursday, October 20, 2011, at 10:00 a.m. Pacific Daylight Time at the Wyndham Hotel, 3350 Avenue of the Arts, Costa Mesa, California. This booklet includes the Notice of Annual Meeting and the Proxy Statement.The Proxy Statement describes the business to be transacted at the meeting and provides other information about the Company that you should know when you vote your shares.In addition to the formal business to be transacted, management will make a presentation on developments during the past year and will respond to stockholder questions. Your vote is very important and we hope you will vote as soon as possible.There are three ways to vote - by Internet, by telephone, or by mailing the proxy card.Voting instructions for each of these methods are on the proxy card. Thank you for your support and interest in Peregrine.We look forward to seeing you on Thursday, October 20, 2011 at our annual meeting. Very truly yours, Steven W. King President, Chief Executive Officer and Director 14282 Franklin Avenue ● Tustin, California 92780 ● (714) 508-6000 ● www.peregrineinc.com 14282 Franklin Avenue ● Tustin, California 92780 Notice of Annual Meeting of Stockholders Date: Thursday, October 20, 2011 Time: 10:00 a.m. Pacific Daylight Time Place: Wyndham Hotel 3350 Avenue of the Arts Costa Mesa, 92626 Items of Business: 1.
